                                                   Case 5:12-cv-04175-EJD Document 421 Filed 10/04/19 Page 1 of 4

    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA                                                      BILL OF COSTS                                                            COURT USE ONLY
                                                                                                                                                  OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                          Please follow the instructions on page 3 when completing this form.
                                                                                                                                                  OBJECTION FILED: YES       NO 

1. CASE NAME                                                              2. CASE NUMBER                      3. DATE JUDGMENT ENTERED          4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED

NavCom Technology, Inc, et al. v. Oki Electric Industry Co, Ltd.          5:12-cv-04175 EJD                   May 28, 2014                      NavCom Technology, Inc. and Deere & Company


5. NAME OF CLAIMING PARTY                                                 6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)         7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE

Oki Electric Industry Co, Ltd.                                            Marc R. Labgold
                                                                          Nagashima, Hashimoto, and Yasukuni

8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                                (SHADED AREAS ARE FOR COURT USE ONLY)

             COST ITEM                    AMOUNT CLAIMED                 LIST SUPPORTING DOCUMENTATION                   Amt Allowed         Disallowed                Disallowance Reason

 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,                       $655.00       Exh. A, Doc. 19 ($350 filing fee for notice of
  Civil LR 54-3(a)(1), 18 U.S.C.                                   removal); Exh. A, Doc. 20 (pro hac fee).
  1923



  Service of Process, Civil LR 54-
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR               $18,795.75        Exh. B, Doc. 8 (trial transcript).
  54-3(b)(1)

  Rulings from the bench, Civil LR
  54-3(b)(2)

  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                    $22,827.35        Exh. C, Doc. 1 (original, certified copy of fact
  recording, Civil LR 54-3(c)(1)                                   deposition of Paul Galyean); Exh. C, Doc. 2
                                                                   (original, certified copy, and video recording of
                                                                   30(b)(6) deposition of Paul Galyean); Exh. C, Doc.
                                                                   4 (videographer for Paul Galyean 30(b)(6) &
                                                                   fact depositions); Exh. C, Doc. 3 (certified
                                                                   transcript of Reedy & Inoue depositions;
                                                                   videographer for Inoue deposition); Exh. C, Doc.
                                                                   6 (Asahi & Balbuena transcript copies); Exh. C,
                                                                   Doc. 7 (court reporter for Ushida & Fujita
                                                                   depositions, incl. transcript copies); Exh. C, Doc.
                                                                   11 (transcript of Yoko Goto 30(b)(6) deposition);
                                                                   Exh. C, Doc. 12 (transcript of Gutierrez
                                                                   Deposition).
                                       Case 5:12-cv-04175-EJD Document 421 Filed 10/04/19 Page 2 of 4

Deposition exhibits, Civil LR 54-
3(c)(3)

Notary & reporter attendance
fees, Civil LR 54-3(c)(4),(5)

d. REPRODUCTION, EXEMPLIFICATION

Government records, Civil LR
54-3(d)(1)

Disclosure/formal discovery            $8,411.47   Exh. D1, Doc. 14 (document production of 1
documents, Civil LR 54-3(d)(2)                     document, including electronic import & export
                                                   with OCR); Exh. D1, Doc. 15 (create
                                                   Concordance database, import images and re-
                                                   index database); Exh. D1, Doc. 16 (processing
                                                   documents into Concordance format for
                                                   production in response to RFP's); Exh. D1, Doc.
                                                   17 (convert electronic documents into TIFF for
                                                   review & production); Exh. D1, Doc. 17
                                                   (document scanning for review & production);
                                                   Exh. D1, Doc. 17 (OCR for review &
                                                   production); Exh. D1, Doc. 17 (convert
                                                   electronic documents into TIFF for review &
                                                   production); Exh. D1, Doc. 17 (consulting and
                                                   project management relating to e-discovery);
                                                   Exh. D1, Doc. 17 (convert electronic
                                                   documents into TIFF for review & production);
                                                   Exh. D1, Doc. 17 (practice support services
                                                   relating to document production); Exh. D1,
                                                   Doc. 23 (document production of 9
                                                   documents, including electronic import &
                                                   export with OCR); Exh. D1, Doc. 24 (printing of
                                                   electronic document production).

Trial exhibits, Civil LR 54-3(d)(4)   $24,814.41   Exh. D2, Doc. 25 (reproduction services for
                                                   witness binders of exhibits used on the stand
                                                   for each witness and/or provided to the Court,
                                                   as required by the Court); Exh. D2, Doc. 26
                                                   (outside duplication of exhibits); Exh. D2, Doc.
                                                   27 (copies of exhibits required by the Court to
                                                   be provided to the Court and opposing
                                                   counsel).

Visual aids, Civil LR 54(d)(5)        $44,054.19   Exh. D3, Doc. 31 (Fees for Trial Graphics
                                                   developer, who developed and presented
                                                   visual aids and demonstratives at trial; 35%
                                                   reduction to account for non-recoverable
                                                   costs); Exh. D3, Doc. 32 (Fees for Trial
                                                   Graphics developer, who developed and
                                                   presented visual aids and demonstratives at
                                                   trial; 35% reduction to account for non-
                                                   recoverable costs).

e. WITNESS FEES AND EXPENSES

Total from itemized Witness
Fees worksheet,* Civil LR 54(e)
                                                 Case 5:12-cv-04175-EJD Document 421 Filed 10/04/19 Page 3 of 4

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special                      $37,449.07     Exh. F, Doc. 28 (travel expenses for interpreter,
  interpretation services, 28 USC                              Toyu Yazaki, to Japanese-language deposition
  §§ 1828, 1920(6)                                             in Tokyo); Exh. F, Doc. 28 (Translation /
                                                               Interpretation fees, after discount); Exh. F, Doc.
                                                               29 (Translation / Interpretation fees for
                                                               interpretation during the trial); Exh. F, Doc. 30
                                                               (Travel expenses for interpreter, Toyu Yazaki,
                                                               to Japanese-language deposition in Tokyo);
                                                               Exh. F, Doc 30 (Translation / Interpretation
                                                               fees, after discount).

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                $157,007.24                                                            $   0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:
See Exh. G for an itemized summary of the above expenses

10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing              11. Costs are taxed in the amount of                     and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                       Susan Y. Soong
Name of Attorney/Claiming Party:                                                                            Clerk of Court

SIGNATURE: /s/ Marc R. Labgold                                              DATE: 10/4/2014                 BY:                                     , Deputy Clerk               DATE:



                                                 *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                   ATTENDANCE                                SUBSISTENCE                          TRAVEL/MILEAGE                TOTAL COST
         WITNESS NAME , CITY AND STATE OF RESIDENCE                              # Days                $ Cost             # Days               $ Cost     Travel Cost or                             Per Witness
                                                                                                                                                                                 $ Cost
                                                                                                                                                            # Miles POV
Case 5:12-cv-04175-EJD Document 421 Filed 10/04/19 Page 4 of 4

                                          TOTAL WITNESS FEES/EXPENSES   $ 0.00
